DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-17, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murasaka et al. (WO 2016009924).
As to claim 1, Murasaka et al.’s figure 3 shows an amplifier circuit comprising: a plurality of transistors including a first subset of transistors (M1 and M2) and a second subset of transistors (M1B and M2B), each transistor of the plurality of transistors configured to receive an input signal and output an amplified signal; a plurality of input chopper circuits (SW11-SW14 and SW11B-SW14B), each input chopper circuit of the plurality of input chopper circuits controlled by one or more control signals from a plurality of control signals, each input chopper circuit of the plurality of input chopper circuits coupled to a transistor pair [(M1, M1B),(M2, M2B)] including a first transistor from the first subset of transistors and a second transistor from the second subset of transistors, each input chopper circuit of the plurality of input chopper circuits configured to selectively connect each transistor of the transistor pair to a first input terminal of the amplifier circuit or a second input terminal of the amplifier circuit based on a value of the one or more control signals; and a plurality of output chopper circuits (SW21-SW24 and SW21B-SW24B), each output chopper circuit of the plurality of output chopper circuits corresponding to an input chopper circuit of the plurality of input chopper circuits, each output chopper circuit of the plurality of output chopper circuits controlled by the one or more control signals controlling the input chopper circuit, each output chopper circuit of the plurality of output chopper circuits coupled to the transistor pair coupled to the input chopper circuit, each output chopper circuit of the plurality of output chopper circuits configured to selectively connect each transistor of the transistor pair to a first output terminal of the amplifier circuit or a second output terminal of the amplifier circuit based on the value of the one or more control signals, the first and second output terminals (OUTN and OUTP) forming a differential output of the amplifier circuit.
As to claim 2, figure 3 shows that each input chopper circuit of the plurality of input chopper circuits comprises: a first half input chopper circuit [(SW11, SW11B),(SW12, SW12B) ] coupled to an input of the first transistor (M1, M2) of the transistor pair, the first half input chopper circuit configured to selectively couple the input of the first transistor to the first input terminal of the amplifier circuit or the second input terminal of the amplifier circuit based on the value of the one or more control signals, and a second half input chopper circuit [(SW13, SW13B),(SW14, SW14B)] coupled to the second transistor (M1B. M2B) of the transistor pair, the second half input chopper circuit configured to selectively couple the input of the second transistor to the first input terminal of the amplifier circuit or the second input terminal of the amplifier circuit based on the value of the one or more control signals.
As to claim 3, figure 3 shows that the first half input chopper circuit comprises: a first switch (SW11, SW12) coupled between the first input terminal of the amplifier circuit and the input of the first transistor of the transistor pair, the first switch configured to close when a first control signal of the one or more control signals has a first value and open when the first control signal has a second value, and a second switch (SW11B, SW12B) coupled between the second input terminal of the amplifier circuit and the input of the first transistor of the transistor pair, the second switch configured to close when the first control signal has the second value and open when the first control signal has the first value; and wherein the second half input chopper circuit comprises: a third switch (SW13, SW14) coupled between the first input terminal of the amplifier circuit and the input of the second transistor of the transistor pair, the third switch configured to close when a second control signal of the one or more control signals has the first value and open when the second control signal has the second value, and a fourth switch (SW13B,SW14B) coupled between the second input terminal of the amplifier circuit and the input of the second transistor of the transistor pair, the fourth switch configured to close when the second control signal has the second value and open when the second control signal has the first value.
As to claim 4, figure 3 shows that the second control signal is an inverse of the first control signal (the switches are open and closed inversely).
As to claim 5, figure 3 shows each output chopper circuit of the plurality of output chopper circuits comprises: a first half output chopper circuit (SW21, SW21B, SW22, SW22B) coupled to an output of the first transistor of the transistor pair, the first half output chopper circuit configured to selectively couple the output of the first transistor to the first output terminal of the amplifier circuit or the second output terminal of the amplifier circuit based on the value of the one or more control signals, and a second half output chopper circuit (SW23, SW23B, SW24, SW24B) coupled to an output of the second transistor of the transistor pair, the second half output chopper circuit configured to selectively couple the output of the second transistor to the first output terminal of the amplifier circuit or the second output terminal of the amplifier circuit based on the value of the one or more control signals.
As to claim 6, figure 3 shows that the first half output chopper circuit comprises: a first switch (SW21) coupled between the first output terminal of the amplifier circuit and the output of the first transistor of the transistor pair, the first switch configured to close when a first control signal of the one or more control signals has a first value and open when the first control signal has a second value, and a second switch (SW21B) coupled between the second output terminal of the amplifier circuit and the output of the first transistor of the transistor pair, the second switch configured to close when the first control signal has the second value and open when the first control signal has the first value; and wherein the second half output chopper circuit comprises: a third switch (SW22) coupled between the first output terminal of the amplifier circuit and the output of the second transistor of the transistor pair, the third switch configured to close when a second control signal of the one or more control signals has the first value and open when the second control signal has the second value, and a fourth switch (SW22B) coupled between the second output terminal of the amplifier circuit and the output of the second transistor of the transistor pair, the fourth switch configured to close when the second control signal has the second value and open when the second control signal has the first value.
As to claim 7, figure 3 discloses a controller circuit (not shown circuit that controls the switches) coupled to the plurality of input chopper circuits and the plurality of output chopper circuits, the controller configured to generate the plurality of control signals by pairing transistors from the plurality of transistors based on a threshold voltage of each of the transistors and determining an order for each transistor pair based on a threshold voltage offset of each of the transistor pairs.
Claims 15-17, 24 and 25 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasaka et al. (WO 2016009924) in view of Tokunaga (US 20210006218).
As to claim 8, Murasaka et al.’s figure fails to show a comparator coupled to the outputs of the amplifier circuit.  However, Togunaga’s figures 4, 6, 13-16 show amplifier circuit having comparator 500 coupled to the outputs of similar chopper amplifier 400.  Therefore, it would have been obvious to one having ordinary skill in the art to add a comparator circuit coupled to the outputs of Murasaka et al.’s amplifier circuit figure 3 for the purpose of comverting the differential output signals to single ended signal.  Therefore, the modified Murasaka et al.’s figure 3 shows that the comparator comprising: a first input coupled to the first output terminal of the amplifier circuit, and a second input coupled to the second output terminal of the amplifier circuit, the comparator configured to generate an output polarity signal having a first value responsive to a voltage level at the first output terminal being greater than a voltage level at the second output terminal, and having a second value responsive to the voltage level at the second output terminal being greater than the voltage level at the first output terminal.

Claim(s) 9-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasaka et al. (WO 2016009924) in view of Thompson et al. (US 20040140847) or vice versa.
As to claim 9, figures 3 shows that the plurality of input chopper circuits comprises: a first input chopper circuit (SW11, SW11B, SW13, SW13B) coupled to a first transistor pair (M1, M1B), the first input chopper controlled by a first control signal from the plurality of control signals, wherein the first control signal transitions from a first value to a second value during a first cycle and transitions form the second value to the first value during a second cycle; and a second input chopper circuit (SW12, SW12B, SW14, SW14B) coupled to a second transistor pair (M2, M2B), the second input chopper controlled by a second control signal from the plurality of control signals.  The figures fail to show that the second control signal transitions from the first value to the second value during a third cycle different than the first cycle and the second cycle and transitions from the second value to the first value during a fourth cycle different than the first cycle and the second cycle.  However, Thompson et al.’s figures show a similar chopper circuit that the chopper amplifier stages (302a,302b) are respectively controlled by clock signals 304a and 304b having different phases.  Therefore, it would have been obvious to one having ordinary skill in the art to use Thompson et al.’s control signals for Murasaka et al.’s control signals for the purpose of achieving optimum operation or use Murasaka et al.’s chopper amplifiers for Thompson’s amplifier for the purpose of saving space and cost.
As to claim 10, the combination of Murasaka et al. and Thompson et al.’s figures show that a first input terminal of the first input chopper is coupled to a first input terminal of the second input chopper, and wherein a second input terminal of the first input chopper is coupled to a second input terminal of the second input chopper.
As to claim 11, the combination of Murasaka et al.  and Thompson et al.’s figures show that a first output terminal of the first input chopper is coupled to a first transistor of the first transistor pair, a second output terminal of the first input chopper is coupled to a second transistor of the first transistor pair, a first output terminal of the second input chopper is coupled to a first transistor of the second transistor pair, and a second output terminal of the second input chopper is coupled to a second transistor of the second transistor pair.
As to claim 12, the combination of Murasaka et al.  and Thompson et al.’s figures show the plurality of output chopper circuits comprises: a first output chopper circuit (SW21, SW21B, SW23, SW23B) coupled to the first transistor pair (M1, M1B), the first output chopper controlled by the first control signal from the plurality of control signals; and a second output chopper circuit (SW22, SW22B, SW4, SW24B) coupled to the second transistor pair, the second input chopper controlled by the second control signal from the plurality of control signals.
As to claim 13, the combination of Murasaka et al. and Thompson et al.’s figures show that a first output terminal of the first output chopper is coupled to a first output terminal of the second output chopper, and a second output terminal of the first output chopper is coupled to a second output terminal of the second output chopper.
As to claim 14, the combination of Murasaka et al. and Thompson et al.’s figures show that a first input terminal of the first output chopper is coupled to the first transistor of the first transistor pair, a second input terminal of the first output chopper is coupled to the second transistor of the first transistor pair, a first input terminal of the second output chopper is coupled to the first transistor of the second transistor pair, and a second input terminal of the second output chopper is coupled to the second transistor of the second transistor pair.
Claims 18-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasaka et al. (WO 2016009924) in view of Thompson et al. (US 20040140847) and Abughazaleh (US 20180091105).
As to claim 20, the combination of Murasaka et al. and Thompson et al.’s figures fail to show pairing transistors from the plurality of transistors based on a threshold voltage of each transistor of the plurality of transistors, determining a transistor pair order for each transistor pair based on a threshold voltage offset of each of the transistor pairs, and generating the plurality of control signals based on the determined transistor pair order.  However, Abughazaleh’s figures 3 and 4 show a similar circuit that comprising the step of pairing transistors, determining a transistor pair order and generating control signals (by circuits 204 and 206) as recited (see the rejection in previous office action).  Therefore, it would have been obvious to one having ordinary skill in the art to employ’s Abughazaleh’s teaching to perform the steps as claimed in Murasaka et al.’s circuit for the purpose of reducing offset.  
As to claim 21, the modified Murasaka et al.’s figure shows that pairing transistors from the plurality of transistors based on a threshold voltage of each of the transistors comprises: sorting the plurality of transistors based on the threshold voltage of each of the transistors to determine a sorted order of transistors; and pairing the transistors based on the determined sorted order of transistors (sorting the transistors as claimed is seen an obvious design preference to ensure optimum performance).
As to claim 22, the modified Murasaka et al.’s figure shows that pairing the transistors based on the determined sorted order of transistors comprises: pairing a first transistor at an odd position in the sorted order of transistors with a second transistor at an even position in the sorted order of transistors (sorting the transistors as claimed is seen an obvious design preference to ensure optimum performance).
As to claim 23, the modified Murasaka et al.’s figure shows the step of assigning each transistor of each transistor pair to a first subset of transistors or a second subset of transistors based on a position of the transistor pair in the determined transistor pair order.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842